internal_revenue_service number release date index number -------------------- ------------------------------ --------------------------- ------------------------- ------------------------------ in re --------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- telephone number --------------------- refer reply to cc psi plr-129847-06 date december taxpayer dear this responds to your letter_ruling request that asks whether taxpayer will be liable for the tax imposed by sec_4051 of the internal_revenue_code on its installation of auxiliary power unit packages apu packages on its taxable tractors within six months after the tractors were first placed_in_service your authorized representative submitted this request on your behalf taxpayer is a transportation services company that specializes in hauling freight taxpayer owns highway tractors tractors of the type taxable by sec_4051 that it uses in its freight hauling business last year taxpayer began installing apu packages on its fully equipped tractors in almost all cases taxpayer installed an apu package more than six months after a tractor was placed_in_service taxpayer proposes to install an apu package on every tractor in its fleet within six months of placing a tractor in service the apu package that taxpayer installs on its tractors includes a two cylinder diesel engine and an air conditioning compressor together the apu that is mounted on the side of the tractor’s frame rails a fuel-fired bunk heater evaporator and controller that are installed in either the cab the sleeper compartment or tractor tool box and a condenser usually mounted on the back of a tractor cab the cost of an apu package exceeds dollar_figure plr-129847-06 when a tractor’s engine is off an apu package heats or air conditions a tractor cab or sleeper compartment and operates small appliances such as a coffee maker or microwave oven that are in the tractor cab or sleeper compartment an apu can charge a tractor’s battery or preheat a tractor’s engine a tractor’s idling engine can provide the same power provided by the apu the use of an apu however significantly reduces a tractor’s idling time thereby reducing fuel consumption and emissions sec_4051 imposes an excise_tax on the first_retail_sale of automobile truck chassis automobile truck bodies truck trailer and semitrailer chassis truck trailer and semitrailer bodies and tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer generally trucks with a gross vehicle weight rating of big_number pounds or less and trailers with a gross vehicle weight rating of big_number pounds or less are not subject_to this tax tractors with a gross vehicle weight rating of big_number pounds or less and a gross combined weight of big_number pounds or less are not subject_to this tax sec_4051 imposes an excise_tax on the installation of a part or accessory other than a replacement part or accessory installed or caused to be installed by the owner lessee or operator of any vehicle that contains an article described in sec_4051 for this tax to apply the aggregate price of the parts and accessories and their installation must be greater than dollar_figure and the installation must be made not later than six months after the date the vehicle was first placed_in_service sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of pub l provides that for purposes of the tax imposed by sec_4051 the term parts and accessories does not include those parts and accessories that were previously exempt from tax under sec_4061 and as in effect before date thus for example articles of general use are exempt from tax see sec_48_4061_b_-2 sec_48_4061_b_-2 of the manufacturers and retailers excise_tax regulations provides that the term parts and accessories includes any article the primary use of which is to improve repair replace or serve as a component part of an automobile truck or bus chassis or body or other automobile chassis or body or taxable tractor any article designed to be attached to or used in connection with such chassis body or tractor to add to its utility or ornamentation and any article the primary use of which is in connection with such chassis body or tractor whether or not essential to its operation or use the term parts or accessories includes all articles that have reached such a stage of manufacture as to be commonly known as parts or accessories whether or not fitting operations are required in connection with their installation plr-129847-06 revrul_74_313 1974_2_cb_351 holds that heaters designed for truck cab use to supplement an existing heater installation or provide the primary heat source where defrosters are not required are parts and accessories as described in sec_48_4061_b_-2 the apu package is designed to be attached to or used in connection with a tractor it adds to the tractor’s utility by providing the occupant of the tractor cab or sleeping compartment with a comfortable living environment whether by air conditioning or heating the cab or sleeping compartment the apu also provides power for small appliances such as a coffee maker or microwave oven these appliances enhance the utility of the tractor by providing conveniences for the occupant the power generated by the apu can also be used to charge the tractor battery or preheat the tractor’s engine which adds to the utility of the tractor thus the apu package is a part or accessory as defined in sec_48_4061_b_-2 accordingly taxpayer will be liable for the tax imposed by sec_4051 on its installation of apu packages on its taxable tractors within six months after the tractors were first placed_in_service this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent associate chief_counsel passthroughs special industries sincerely by frank boland chief branch enclosures copy of this letter copy for sec_6110 purposes
